



Exhibit 10.13




[DATE], 2020
[NAME]
[ADDRESS]


Dear [NAME],


Re:
Executive Participation Agreement

Western Alliance Bancorporation Severance and Change in Control Plan


Western Alliance Bancorporation (the “Company”) has established the Western
Alliance Bancorporation Severance and Change in Control Plan (the “Plan”). The
Plan provides severance payments and benefits to certain eligible executives in
the event of an Involuntary Termination or Qualified Retirement. You are
eligible to participate in the Plan.
By the signatures below of the Executive named herein and the representative of
the Company, the Company and the Executive acknowledge that the Committee has
designated the Executive as eligible to participate in the Plan, and the
Executive hereby acknowledges and accepts such participation, subject to the
terms and conditions of the Plan, and agrees to the terms of this Participation
Agreement (this “Agreement”) and the Plan, which is attached hereto and made a
part hereof.
Name of Executive:
[NAME]
Date of Eligibility and Participation:
[DATE]

Unless otherwise defined herein, any capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.
In consideration of the mutual covenants contained herein, the parties hereby
agree as follows:
1.
Annual Bonus for the Plan Year in Which a Change in Control Occurs. Upon
consummation of a Change in Control, regardless of whether the Executive has
incurred a Separation from Service in that Plan Year, the Company will pay the
Executive (a) any annual bonus that the Executive had earned in the Plan Year
prior to the Plan Year in which the Change in Control occurred, but which was
unpaid as of the consummation of the Change in Control, and (b) a pro rata
amount of the Target Annual Bonus for the Plan Year in which the Change in
Control occurs, based on the number of days elapsed in the Plan Year as of the
date of the Change in Control.



2.
Severance Benefits. Subject to the conditions and limitations of the Plan and
this Agreement, if the Executive experiences an Involuntary Termination or
Qualified Retirement, in addition to any Accrued Benefits, the Company shall pay
or provide to the Executive, within sixty (60) days following the date of such
termination, subject to the Executive’s execution of a Release in accordance
with Section 3.8 of the Plan, the following payments and benefits (constituting
the “Severance Benefits” under Section 3.4(b) of the Plan):



(a)
Termination for Poor Performance. Upon an Involuntary Termination under Section
3.2(a) of the Plan, the Company shall make a lump sum cash severance payment to
the Executive in an amount equal to nine (9) months of the Executive’s Base
Salary in the Plan Year in which the Executive’s Separation from Service occurs.



(b)
Termination without Cause. Upon an Involuntary Termination under Section 3.2(b)
of the Plan:



(i)
The Company shall make a lump sum cash severance payment to the Executive in an
amount equal to one-and-one-half (1 ½) times the Executive’s Base Salary in the
Plan Year in which the Executive’s Separation from Service occurs.



(ii)
The Company shall make a lump sum payment to the Executive in an amount equal to
the sum of (A) any annual bonus that the Executive had earned in the Plan Year
prior to the Plan Year in which the Executive’s Separation from Service
occurred, but which was unpaid as of the Executive’s Separation from Service,
and (B) a pro rata amount of the Executive’s Target Annual Bonus for the Plan
Year in which the Executive’s Separation from Service occurs, based on the
number of days elapsed in the Plan Year as of the Executive’s Separation from
Service.








--------------------------------------------------------------------------------





(iii)
To the extent permitted by law, the Company shall pay the Executive a lump sum
amount equal to the Company portion of the cost of continuing coverage under the
Company’s group health benefits plan (so-called “COBRA premiums”) for the
Executive and the Executive’s family (if the Executive qualifies for and elects
that coverage) for a period of up to twenty-four (24) months (“COBRA Premium
Period”) following the Executive’s Separation from Service, if the Executive is
eligible and elects such continuing coverage, at the same costs (e.g., employee
contribution) and coverage levels and under the same general terms and
provisions of such plan as apply to active employees after the Executive’s
Separation from Service. Nothing in this Agreement shall be construed to extend
the period over which COBRA continuation coverage must be provided to the
Executive or the Executive’s dependents beyond that mandated by law. To the
extent the provision of health benefits to Executive under to this Section
2(b)(iii) extends beyond the period required by COBRA, such benefits will be
provided in accordance with the requirements of Code Section 409A and Treasury
Regulation §1.409A-3(i)(1)(iv) (or any similar or successor provisions).



(c)
Certain Involuntary Terminations following a Change in Control. Upon an
Involuntary Termination under Section 3.2(c) of the Plan:



(i)
The Company shall make a lump sum cash severance payment to the Executive in an
amount equal to the sum of (i) two (2) times the Executive’s Base Salary (using
the greater of the Executive’s Base Salary for the Plan Year in which the Change
in Control occurs or the Plan Year in which the Executive’s Separation from
Service occurs), and (ii) two (2) times the Executive’s Target Annual Bonus
(using the greater of the Annual Bonus for the Plan Year in which the Change in
Control occurs or the Plan Year in which the Executive’s Separation from Service
occurs).



(ii)
The Company shall make a lump sum payment to the Executive in an amount equal to
a pro rata amount of the Executive’s Target Annual Bonus for the Plan Year in
which the Executive’s Separation from Service occurs, based on the number of
days elapsed in the Plan Year as of the Executive’s Separation from Service;
provided, that, if the Executive’s Separation from Service occurs in the same
Plan Year as the Change in Control, to the extent the payment made by the
Company under Section 1(b) of this Agreement is less than the Executive would
have received under this Section 2(b)(ii), Executive will be entitled only to
the difference between the amount payable under this Section 2(b)(ii) and the
amount previously paid at the time of the Change in Control under Section 1(b)
of this Agreement.



(iii)
The same payment as is provided under Section 2(b)(iii) of this Agreement,
subject to the restrictions set forth in Section 2(b)(iii) and applicable law.



(d)
Qualified Retirement. Upon a Qualified Retirement under Section 3.3 of the Plan,
a pro rata Annual Bonus paid based on the Company’s actual projected performance
at the time of retirement.



3.
State Unemployment Benefits. For purposes of state unemployment benefits,
Severance Benefits under the Plan shall be deemed allocated over nine (9) months
for Section 2(a), eighteen (18) months for Section 2(b) and twenty-four (24)
months for Section 2(c), respectively, following the Executive’s Separation from
Service, even if paid in a single lump sum.



4.
At Will Employment. Other than the notice requirements set out in Section 3.8 of
the Plan, nothing in this Agreement or in the Plan confers upon the Executive
any right to continue in employment for any period of specific duration or
interfere with or otherwise restrict in any way the rights of the Company or of
the Executive, which rights are hereby expressly reserved by each, terminate the
Executive’s employment at any time for any reason.



5.
Protective Covenants. In consideration for the Executive’s eligibility for
Severance Benefits under the Plan, the Executive agrees to the provisions and
protective covenants provided for in Article 4 of the Plan, which will apply
during and after the Executive’s Separation from Service.



6.
Recovery of Severance. If the Executive violates the Protective Covenants set
forth in Article 4 of the Plan, the Company shall be entitled to recover, and
the Executive shall be obligated to repay, all Severance Benefits paid or
provide to the Executive under the Plan and this Agreement.






--------------------------------------------------------------------------------







7.
Acknowledgement. You acknowledge and agree that you have fully read, understand,
and voluntarily enter into this Agreement. You acknowledge and agree that you
have had an opportunity to consult with your personal tax, financial planning
advisor, and/or attorney about the tax, financial, and legal consequences of
your participation in the Plan before signing this Agreement.



8.
Counterparts. This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.



IN WITNESS WHEREOF, the Company has executed this Agreement by its duly
authorized officer as of the date set forth below. Please sign below and return
this Agreement to the Company’s Chief Human Resources Officer by [DATE].
[Signature Page Follows]





--------------------------------------------------------------------------------







EXECUTIVE:
 
WESTERN ALLIANCE BANCORPORATION
 
 
 
 
[NAME]
 
 
 
 
 
By:
 
 
 
Title:
 



Attachment:
Western Alliance Bancorporation Severance and Change in Control Plan and the
Appendices thereto.



